Judgment and order reversed and new trial granted, with costs to appellant to abide event, unless the plaintiff stipulates to reduce the verdict to $6,000, in which case judgment, as so modified, and order affirmed, without costs. All concurred, except Houghton, J., dissenting and voting for a reversal on the ground that the plaintiff should have been compelled to elect whether she would go to the jury under the Employers’ Liability Act" or under her common-law cause of action, there being a question of fact as to superintendence under the Employers’ Liability Act* and no liability for the acts of the foreman under the common-law cause of action because he was a fellow-servant.

 See Laws of 1902, chap. 600; Labor Law (Consol, Laws, chap. 81; Laws of 1909, chap. 86), § 200 at seq.— [Rep.